The judgment rendered against this plaintiff in the suit in which he could have pleaded usury, is conclusive evidence of the legality of the mortgage-note. Cooke v. Jones, Cowp. 727; Edmonson v. Popkin, 1 B.  P. 270; Flint v. Sheldon, 13 Mass. 443, 452, 453; Thatcher v. Gammon,12 Mass. 267; Footman v. Stetson, 32 Me. 17; Tibbetts v. Shapleigh,59 N.H. 319. "If there be a bona fide legal process under which money is recovered, although not actually due, it cannot be recovered back, inasmuch as there must be some end to litigation." Cadaval v. Collins, 4 A.  E. 858, 867.
Judgment for the defendant.
BLODGETT, J., did not sit: the others concurred.